Case 1:20-cv-01657-DCJ-JPM Document 10 Filed 02/09/21 Page 1 of 1 PageID #: 121




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION


 BLAYNE DAVIS #71521-279                   CASE NO. 1:20-CV-01657 SEC P

 VERSUS                                    JUDGE DAVID C. JOSEPH

 CHRIS MCCONNELL                           MAGISTRATE JUDGE PEREZ-MONTES


                                  JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate

 Judge previously filed herein (ECF No. 8), and after a de novo review of the record

 including the Objection filed by Petitioner (ECF No. 9), and having determined that

 the findings and recommendation are correct under the applicable law;

       IT IS ORDERED that the Petition for Writ of Habeas Corpus Under 28 U.S.C.

 § 2241 (ECF No. 1) and Petition (ECF No. 5) are DENIED and DISMISSED

 WITHOUT PREJUDICE.

       THUS DONE AND SIGNED in Chambers, this 9th day of February, 2021.




                                            DAVID C. JOSEPH
                                            UNITED STATES DISTRICT JUDGE
